Citation Nr: 1218215	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  03-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and D.W.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for a mental disorder, characterized as passive-aggressive personality with anti-social traits.

In December 2005 and August 2007, the Board remanded the issue of service connection for a psychiatric disorder for additional action, to include development of the evidence. 

In April 2008, the Board denied the Veteran's appeal, characterized as separate issues of service connection for a personality disorder and service connection for an acquired psychiatric disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) that part of the April 2008 Board decision denying service connection for an acquired psychiatric disorder, and indicated that he did not wish to appeal the issue of service connection for a personality disorder, and that that issue should be dismissed.  In June 2009, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, remanded the claim of service connection for an acquired psychiatric disorder to the Board for further proceedings consistent with the JMR, and dismissed the issue of service connection for a personality disorder; thus, the issue of service connection for a personality disorder is no longer before Board.

In January 2011, the Veteran and D.W. testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In April 2011, the Board again remanded the Veteran's claim to the RO for further action, to include additional development of the evidence.  The matter has again been returned to the Board for further appellate consideration.
As explained below, while the Veteran originally claimed entitlement to service connection for "mental status," and VA has adjudicated the matter of service connection for an acquired psychiatric disorder, the record reflects diagnoses of PTSD.  Given the Veteran's description of his claim for "mental status" and the information and evidence of record, to include the diagnoses of PTSD, the Board finds that the claim for an acquired psychiatric disorder encompasses PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal involving service connection for acquired psychiatric disorder as encompassing PTSD, as reflected on the title page.

The appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran's original August 2002 claim was for entitlement to service connection for "mental status," and VA has adjudicated the matter of service connection for an acquired psychiatric disorder.  However, VA psychiatry outpatient records dated from March 2009 to October 2011 consistently reflect diagnoses of PTSD.  Given these circumstances, the Board finds that the Veteran's pending claim for an acquired psychiatric disorder encompasses a claim for PTSD under Clemons, 23 Vet. App. 1.

However, the issue of PTSD has not been developed or adjudicated by the RO.  In this regard, some of the development procedures for, and laws and regulations governing the award of, service connection for PTSD are unique from those pertaining to other acquired psychiatric disorders.  See 38 C.F.R. §§ 3.304 (f), 4.125; see also VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D.  Therefore, the case must be remanded for VA to develop and adjudicate that part of the Veteran's claim for an acquired psychiatric disorder pertaining specifically to PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his attorney notice regarding the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The RO's letter should explain how to establish entitlement to PTSD.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

2.  After completing the above and any other development deemed necessary, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, applying the pertinent laws and regulations.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



